.




                                                              GENERAL




Honorable E E Coon                                 Opinion No, M-l 44
County Attorney
Sherman County Courthouse                          Re: Obligations of the Texhoma Memorial Hos-
Stratford, Texas                                       pital District.

Dear Mr Coon:

                In your recent opinion request you have submitted the following facts:

                  1~ The 60th Legislature created a hospital district in Sherman County,
         with boundaries identical with those of the Texhoma Independent School Dis-
         trict, to be known as the Texhoma Memorial Hospital District, subject to
         approval by the taxpaying voters living within the boundaries of the district
         Acts 60th Leg R S 1967, Ch 442, pi 954. The Act creating the district
         became effective August 28, 1967

                   2 Prior to the effective date of the Act creating the hospital district,
         the Commissioners~ Court of Sherman County received a petition signed by the
         requisite number of voters requesting that the Court call an election to author-
         ize the county to issue bonds for a county-wide hospital pursuant to Article
         4478, Vernon’s Civil Statutes The Commissioners’ Court has not called such
         elections

                  3 A petition requesting the Commissioners’ Court to call an election
         for the purpose of approving the creating of the Texhoma Memorial Hospital
         District has been filed with the Commissioners’ Court, but the election has not
         been called

                  4 The Texhoma Independent School District comprises one-fourth         to
         one-third of the territory of Sherman County

               Based upon these facts, you have asked whether hospital bonds voted for in a
county-wide election subsequent to the creation of the Texhoma Memorial Hospital District
would be an obligation of the District

                 Article 9, Section 9 of the Texas Constitution which authorizes the Legislature to
create hospital districts states, in part: “    providing that after its creation no municipality or
political subdivision shall have the power to levy taxes or issue bonds or other obhgations for hos-
pital purposes or for providing medical care within the boundaries of the district      ”

                                                 -671-
Honorable E,, E. Coon, Page 2, (M-144)



                The District, if tt is approved by the taxpaying electors, will have exclusive
authority and responsibility in all hospital matters within its boundaries, We accordingly hold
that the District would not be obligated to pay any hospital bonds which were voted for sub-
sequent to its creation by another governmental entity. These county bonds would then be a
nullity by virtue of the above quoted provision of the Constrtution, in the event the election au-
thorizmg the issuance of the county bonds was county-wide, that is the election was for the
whole county and Included the territory of the Texhoma Memorial Hospital Districts

                 You have also asked whether hospital bonds voted for in a county-wide election
would become an obligation of the proposed District if they were voted prior to the approval of
the district by the voters,

               Article 9, Section 9 of the Texas Constitution   also states, in part:
               “
                      providing that any district so created shall assume full respon-
       sibility for providing medical and hospital care for its needy inhabitants and
       assume the outstanding indebtedness incurred by cities, towns and counties
       for hospital purposes prior to the creation of the district, if same are located
       wholly withm its boundaries, and a pro rata portion of such indebtedness based
       upon the then last approved tax assessment rolls of the included cities, towns
       and counties if less than all the territory thereof is included within the district
       boundartes,      “”

                Clearly under the Constitution, the District, after its approval will be liable only
for a pro rata portion of the valid outstanding hospital indebtedness of the county It is our opin-
ion that the District would not be obligated to pay a pro rata portion of county hospital bonds
whrch have been voted for but unissued at the time of the approval by the voters of the creatron
of such District If the County had outstanding valid hospital indebtedness at the time of the
creation and approval of the District, the District would have to assume a pro rata portion of
such indebtedness and levy an appropriate tax for the retirement thereof in accordance with the
provisions of Article 9, Section 9 of the Texas Constitutron

                                         SUMMARY

                Bonds voted for m a county-wide election held subsequent to the crea-
       tion and approval of the proposed Texhoma Memonal Hospital District will not
       become obligations of such district upon issuance by the County The Tex-
       homa Memorial Hospttal District must assume only a pro rata share of the vahd
       outstanding indebtedness incurred by the county for hospital purposes prior to
       the creation of the Distract                 /)




                                               -672&/
Honorable E. E. Coon, Page 3, (M-144)



Prepared by John W, Fainter, Jr
Assistant Attorney General

APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns B, Taylor, Co-Chairman
W, V Geppert
Pat Cain
Paul Martin
Bill Allen
STAFF LEGAL ASSISTANT
A. J. Cambbi, Jr.




                                        -673-